[USAA EAGLE LOGO (r)] SUPPLEMENT DATED DECEMBER 30, 2011 TO EACH FUND'S PROSPECTUS This supplement describes important changes affecting the USAA Mutual Funds. At its November 29, 2011, Board Meeting, the Board of Trustees of the USAA Mutual Funds Trust approved the transfer of certain services and related agreements, including investment advisory, subadvisory, administrative, and other related services agreements currently provided by USAA Investment Management Company (IMCO) to an affiliated, newly created and registered investment adviser, USAA Asset Management Company (AMCO). Effective on or about January 1, 2012, and contingent upon the substantially simultaneous corporate closing, AMCO will serve as the investment adviser to USAA Mutual Funds Trust, including each series of the Trust as listed below upon appropriate regulatory approval and will provide investment management services to the USAA affiliated investment portfolios. IMCO believes that the new structure will allow for a better alignment and more efficient delivery of invest-ment advisory services. These changes will not result in a change of control at the adviser, and shareholders will continue to receive the services of the same quality and character from AMCO as they previously received from IMCO. S&P 500 Index Fund Extended Market Index Fund Nasdaq-100 Index Fund Total Return Strategy Fund® Global Opportunities Fund Ultra Short-Term Bond Fund Real Return Fund Target Retirement Income Fund Target Retirement 2020 Fund Target Retirement 2030 Fund Target Retirement 2040 Fund Target Retirement 2050 Fund Tax Exempt Long-Term Fund Tax Exempt Intermediate-Term Fund Tax Exempt Short-Term Fund Tax Exempt Money Market Fund California Bond Fund California Money Market Fund Florida-Tax Free Income Fund Florida Tax-Free Money Market Fund New York Bond Fund New York Money Market Fund Virginia Bond Fund
